DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 05/25/2022. Claims 1-8, 13, and 17 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed applications, 14/813269 filed on 07/30/2015 and 16/015928 filed on 06/22/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendments and Arguments
(1)In view of amendments, the objection directed to claim 1 has been withdrawn.
(2) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolik et al. (US 2013/0151774), hereinafter Bolik in view of Guha (US 2014/0130055), hereinafter Guha, and further in view of Matsubara et al. (US 2015/0154211), hereinafter Matsubara.
Regarding claim 1, Bolik teaches a method, comprising: 
creating a volume (vol1) spanning first storage (SD1) of a first storage service and second storage (SD2) of a second storage service (Bolik, [0085], the storage system manages a plurality of physical storage volumes SD1-SD41 … The storage blocks of one or more of said physical storage volumes are mapped to logical storage blocks for providing one or more logical storage volumes; Fig.3); 
in response to receiving an operation from an application targeting the volume, storing data of the operation within the volume (Bolik, [0011], the amount of data written to and/or read from the storage volume; [0018], I/O requests of applications; [0037], parts of the data stored to the logical storage volume are migrated to another physical storage volume);
evaluating real-time performance statistics of the first storage across which the volume spans; and 
in response to determining that the real-time performance statistics indicate degraded performance of the first storage that does not satisfy a service level agreement for the application, migrating data of the volume from the first storage to a logical storage pool comprised of storage selected based upon the real-time performance statistics, network connection bandwidth to cloud storage hosting the logical storage pool, and a determination that a cost of the cloud storage is less than a cost of the second storage.
Bolik does not explicitly teach evaluating real-time performance statistics of the first storage across which the volume spans; and in response to determining that the real-time performance statistics indicate degraded performance of the first storage that does not satisfy a service level agreement for the application, migrating data of the volume from the first storage to a logical storage pool comprised of storage selected based upon the real-time performance statistics, network connection bandwidth to cloud storage hosting the logical storage pool, and a determination that a cost of the cloud storage is less than a cost of the second storage, as claimed.
However, Bolik in view of Guha teaches evaluating real-time performance statistics of the first storage across which the volume spans (Guha, [0102], measured in real time by the IO monitoring module;  [0239], The process begins with monitoring resource usage per VM, logical storage volume (LSV) and the underlying SDS … the performance in SLOs at both the VM (application) level and also resources at the virtual storage (LSV) level; Bolik, [0012], monitoring, for each of the logical storage volumes, one or more load parameters being indicative of a current I/O load of said logical storage volume for obtaining first load parameter values; receiving, for each of the logical storage volumes, one or more load parameter threshold values); and 
in response to determining that the real-time performance statistics indicate degraded performance of the first storage that does not satisfy a service level agreement for the application (Guha, [0242], The process continues with re-provision the LSV for VMs whose SLAs are not being met), migrating data of the volume from the first storage to a logical storage pool comprised of storage selected based upon the real-time performance statistics (Guha, [0242], the a SDS that uses a tiered SSD-HDD combination might move some portion (active frequently accessed blocks) or all blocks of the LSV to its SSD tier; Bolik, [0015]), network connection bandwidth to cloud storage hosting the logical storage pool, and a determination that a cost of the cloud storage is less than a cost of the second storage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to monitor real-time performance of a storage system at a single storage level and migrate data from one storage resource to a new storage resource in the same shared data storage if a service level agreement is not met. A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in the combination of Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).
The combination of Bolik teaches migrating data from a first storage to a different storage in response to determining that the real-time performance statistics indicates degraded performance of the first storage does not satisfy a service level agreement, nevertheless, the combination of Bolik does not explicitly teach migrating data to a storage which is selected based upon the real-time performance statistics, network connection bandwidth to cloud storage hosting the logical storage pool, and a determination that a cost of the cloud storage is less than a cost of the second storage, as claimed.
However, the combination of Bolik in view of Matsubara teaches in response to determining that the real-time performance statistics indicate degraded performance of the first storage that does not satisfy a service level agreement for the application (Matsubara, [0109], The arrangement number calculation unit 315 compares the calculation SLA determined above with the target SLA 1703 in the specified extension metadata table (S2502) … When the calculation SLA is less than the target SLA, the process advances to step S2503); migrating data of the volume from the first storage to a logical storage pool comprised of storage selected based upon the real-time performance statistics (Matsubara, [0110], The arrangement number calculation unit 315 selects public clouds satisfying the various conditions 1707-1711 in the specified extension metadata table 317 from the cloud configuration definition table 316; [0058]-[0063]; Fig.5), network connection bandwidth to cloud storage (Matsubara, [0057], The bandwidth 1611 indicates the maximum file transfer speed when a file is transferred between the gateway 300 and each cloud; [0111], bandwidth) hosting the logical storage pool, and a determination that a cost of the cloud storage is less than a cost of the second storage (Matsubara, [0068], The cost priority 1911 means that the gateway 300 selects a low-cost cloud (from which the file can be acquired at a low cost) from the clouds storing the identical files; [0090], a cloud with the lowest transaction cost is selected by referring to the cloud configuration definition table 316; [0094]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Matsubara to select a cloud storage based on real-time performance statistics, network connection bandwidth, and low cost of the cloud storage. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Matsubara because it improves efficiency and performance of the storage system disclosed in the combination of Bolik by providing options for users to select a cloud storage with higher network bandwidth and lower storage cost that also meets a target service level agreement (Matsubara, [0109], [0110]).
Regarding claim 2, the combination of Bolik teaches all the features with respect to claim 1 as outlined above. The combination of Bolik further teaches the method of claim 1, comprising: provisioning a first logical storage pool for the volume using the first storage and the second storage (Bolik, [0086], pool P1 comprises two low-performing volumes SD1 and SD2 which together constitute the logical storage volume Vol1); and 
tracking real-time performance statistics of the first storage and the second storage providing access to the first local storage pool to determine whether the first storage or the second storage do not satisfy the service level agreement (Guha, [0239], the performance in SLOs at both the VM (application) level and also resources at the virtual storage (LSV) level … This monitoring is done also at the network and storage level; Bolik, [0012], monitoring, for each of the logical storage volumes, one or more load parameters being indicative of a current I/O load of said logical storage volume for obtaining first load parameter values; receiving, for each of the logical storage volumes, one or more load parameter threshold values; [0038]; [0086], After having determined that the load parameter values of the logical storage volume Vol1 violate a maximum load parameter threshold value due to heavy load of Vol1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to monitor real-time performance of a storage system at a single storage level and migrate data from one storage resource to a new storage resource in the same shared data storage if a service level agreement is not met. A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in the combination of Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).
Regarding claim 4, the combination of Bolik teaches all the features with respect to claim 1 as outlined above. The combination of Bolik further teaches the method of claim 1, comprising: migrating the data of the volume from the first storage to the cloud storage (Bolik, [0012], monitoring, for each of the logical storage volumes, one or more load parameters being indicative of a current I/O load of said logical storage volume for obtaining first load parameter values; receiving, for each of the logical storage volumes, one or more load parameter threshold values; [0037], parts of the data stored to the logical storage volume are migrated to another physical storage volume; Matsubara, [0109], [0110], selects public clouds satisfying the various conditions 1707-1711 in the specified extension metadata table 317 from the cloud configuration definition table 316 ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Matsubara to select a cloud storage based on real-time performance statistics, network connection bandwidth, and low cost of the cloud storage to migrate data in response to determining performance degradation from real-time statistics. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Matsubara because it improves efficiency and performance of the storage system disclosed in the combination of Bolik by providing options for users to select a cloud storage with higher network bandwidth and lower storage cost that also meets a target service level agreement (Matsubara, [0109], [0110]).
Regarding claim 5, the combination of Bolik teaches all the features with respect to claim 4 as outlined above. The combination of Bolik further teaches the method of claim 4, wherein the cloud storage is hosted by the first storage service (Guha, [0242], if there is spare capacity in the SDS to meet the SLO objective that cannot be met, then the LSV can be modified by adding more resources to it on the same SDS. For example, … a SDS that uses a tiered SSD-HDD combination might move some portion (active frequently accessed blocks) or all blocks of the LSV to its SSD tier), a second storage service, or a third storage service.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to migrate data from one storage resource to a new storage resource in the same shared data storage if a service level agreement is not met. A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in the combination of Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).
Regarding claim 6, the combination of Bolik teaches all the features with respect to claim 1 as outlined above. The combination of Bolik further teaches the method of claim 1, comprising: selecting the cloud storage based upon a cost cloud storage for satisfying the service level agreement at the cost (Matsubara, [0117], Therefore, clouds minimizing the downloading cost or maximizing the downloading speed can be selected while satisfying the SLA.).
It would have been obvious to a person of ordinary skill in the art before the It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Matsubara to select a cloud storage based on real-time performance statistics, network connection bandwidth, and low cost of the cloud storage to migrate data in response to determining performance degradation from real-time statistics. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Matsubara because it improves efficiency and performance of the storage system disclosed in the combination of Bolik by selecting a low cost cloud storage that also meets a target service level agreement (Matsubara, [0109], [0110]).
Regarding claim 7, the combination of Bolik teaches all the features with respect to claim 4 as outlined above. The combination of Bolik further teaches the method of claim 1, comprising: selecting the cloud storage based upon an ability of the cloud storage to satisfy a data loss prevention requirement (Guha, [0030], An SLO on availability might include recovery time objective (RTO) or time it takes to recover from a data loss event and how long it takes to return to service).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to include data recovery time objective information on cloud storages (in Matsubara) and select a cloud storage based on the service level objective requirement associated with an ability to recovery from a data loss event. A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in the combination of Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).
Regarding claim 11, the combination of Bolik teaches all the features with respect to claim 1 as outlined above. The combination of Bolik further teaches the method of claim 1, comprising: selecting the first storage and the second storage based upon the service level agreement associated with the application (Guha, [0038], SLAs and service levels are set … SLAs are assigned … to each application; [0028], The criteria for provisioning the storage for the VM 108 is dictated by the service level objectives ( SLOs) for VM storage and the attributes of the available logical storage volumes 102; [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to assign a service level agreement to each application and provision  storage space (i.e. logical storage volumes) for virtual machines (application) based on service level objectives. . A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in the combination of Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolik, Guha, and Matsubara as applied to claim 1 above, and further in view of Emaru et al. (US 2012/0005435), hereinafter Emaru.
Regarding claim 3, the combination of Bolik teaches all the features with respect to claim 1 as outlined above. The combination of Bolik does not explicitly teach the method of claim 1, comprising: creating a LUN spanning the first storage and the second storage for access by the application, and tracking real-time performance statistics of the first storage and the second storage providing access to the LUN to determine whether the first storage or the second storage do not satisfy the service level agreement, as claimed.
However, the combination of Bolik in view of Emaru teaches the method of claim 1, comprising: creating a LUN spanning the first storage and the second storage for access by the application (Emaru, [0051], the ID of the VVOL 105 (e.g. an LUN (Logical Unit Number)); Bolik, [0083]; Fig.3, see vol1, SD1 and SD2); and 
tracking real-time performance statistics of the first storage and the second storage providing access to the LUN to determine whether the first storage or the second storage do not satisfy the service level agreement (Guha, [0239], the performance in SLOs at both the VM (application) level and also resources at the virtual storage (LSV) level … This monitoring is done also at the network and storage level; Bolik, [0012], monitoring, for each of the logical storage volumes, one or more load parameters being indicative of a current I/O load of said logical storage volume for obtaining first load parameter values; receiving, for each of the logical storage volumes, one or more load parameter threshold values; [0038]; [0086], After having determined that the load parameter values of the logical storage volume Vol1 violate a maximum load parameter threshold value due to heavy load of Vol1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to monitor real-time performance of a storage system at a LUN level and migrate data from one storage resource to a new storage resource in the same shared data storage if a service level agreement is not met. A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in the combination of Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Emaru to include an ID for each logical/virtual volume in a storage system (in Bolik). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Emaru because it improves efficiency of the storage system disclosed in the combination of Bolik by enabling a storage system to identify each storage volume with a unique unit number (Emaru, [0051]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolik, Guha, and Matsubara as applied to claim 1 above, and further in view of Brown et al. (US 2006/0136691), hereinafter Brown.
Regarding claim 8, Bolik teaches all the features with respect to claim 1 as outlined above. Bolik does not explicitly teach the method of claim 1, comprising: utilizing a background task to migrate at least a portion of the volume from the first storage to the cloud storage, as claimed.
However, the combination of Bolik in view of Brown teaches the method of claim 1, comprising: utilizing a background task to migrate the data of the volume from the first storage to the cloud storage (Brown, [0025], background migration).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Brown to perform data migration as background tasks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Brown because it improves efficiency and performance of the system disclosed in the combination of Bolik by allowing access to migrating devices while the migrating devices is performing background migration processes (Brown, [0020], [0025]).
Regarding claim 9, the combination of Bolik teaches all the features with respect to claim 8 as outlined above. The combination of Bolik further teaches the method of claim 8, wherein the application comprises a front-end application (Brown, [0028], client I/O driven migrate operations, referred to as Foreground migrate operations herein), and the method comprising: migrating, by a background task of a service different than the front-end application (Brown, [0028]), the data of the volume without impacting the front-end application accessing the volume (Brown, [0025], The SCAD-migrate application 34 allows transparent online data migration of the "source" logical unit 40 to a migration, or "target" logical unit 42 .... All clients 18 continue to have access to the migrating device during the migration; [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Brown to perform data migration as background tasks while clients continue have access to the migrating device during migration. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Brown because it improves efficiency and performance of the system disclosed in the combination of Bolik by allowing access to migrating devices while the migrating devices is performing background migration processes (Brown, [0020], [0025]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolik, Guha, and Matsubara as applied to claim 1 above, and further in view of Natanzon et al. (US 9,032,160), hereinafter Natanzon.
Regarding claim 10, the combination of Bolik teaches all the features with respect to claim 1 as outlined above. The combination of Bolik does not explicitly teach the method of claim 1, wherein a storage environment receives the operation and stores the data within the volume on behalf of and transparent to the application, as claimed.
However, the combination of Bolik in view of Natanzon teaches the method of claim 1, wherein a storage environment receives the operation and stores the data within the volume on behalf of and transparent to the application (Natanzon, Col.14, lines 41-58; Col.15, lines, 3-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Natanzon to make data storage process transparent to an application. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Natanzon because it improves efficiency of the system disclosed the combination of Bolik by allowing data storage process to be transparent to virtual machines such that it appears to a virtual machine as it always accesses the same logical volume (Natanzon, Col.3, lines 7-23).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Bolik, Guha, and Matsubara as applied to claim 11 above, and further in view of Boss (US 2008/0172539), hereinafter Boss.
Regarding claim 12, the combination of Bolik teaches all the features with respect to claim 11 as outlined above. The combination of Bolik does not explicitly teach the method of claim 11, comprising in response to the service level agreement being updated as an updated service level agreement, migrating at least a portion of the volume from the first storage to third storage based upon the updated service level agreement, as claimed.
However, the combination of Bolik in view of Boss teaches the method of claim 11, comprising in response to the service level agreement being updated as an updated service level agreement, evaluating the real-time performance statistics against the updated service level agreement (Boss, [0033], change in SLA; Guha, [0062], metrics that need to be measured in real-time may need to be identified; [0039]; [0046]; [0102], [0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Boss to migrate data from a storage source to a storage destination when service level agreement has changed and reallocation of data storage  is needed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Boss because it improves efficiency of the system disclosed in the combination of Bolik by automatically migrating files from one memory subsystem to another with little or no disruption of application program use (Boss, [0007]).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolik to incorporate teachings of Guha to monitor real-time performance of a storage system after a change in SLA occurs. A person of ordinary skill in the art would have been motivated to combine the teachings of Bolik with Guha because it improves efficiency of the storage system disclosed in Bolik by dynamically provisioning virtual machine storages according to service level agreement (Guha, [0005]).

Claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US 2014/0130055), hereinafter Guha in view of Edwards et al. (US 8,555,022), hereinafter Edwards, and further in view of Matsubara et al. (US 2015/0154211), hereinafter Matsubara.
Regarding claim 13, Guha teaches a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: 
create a logical storage pool (see logical storage volume associated with a first VM in a first VM host) spanning one or more storage devices of a first storage service (Guha, [0022], storage requirements of a VM host can be met by picking at least one logical storage volume 102 from a shared data storage 100 … The shared data storage 100 can be implemented in many different embodiments, including as block storage in a hard disk array or as a file system that uses the hard disk array as its backend storage; Fig.1 shows multiple VMs and VM hosts; [0023], by using either of the two above-describe approaches, a dynamic storage provisioning system can be implemented that continually adapts itself to meet application SLAs by meeting specific SLOs in performance; [0027]) based upon a service level agreement of an application (Guha, [0038], SLAs and service levels are set … SLAs are assigned … to each application); 
provide the application with access to the logical storage pool (Guha, [0155], IOs from the VMs to the SDS; [0037]; [0059]); and 
in response to the service level agreement being updated as an updated service level agreement, identify a second storage service that can satisfy the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement; and
migrate data of the logical storage pool from the first storage service to the second storage service selected based upon at least one of an initial cost, recurring fees, or maintenance costs of the second storage service being less than the first storage service.  
Guha does not explicitly teach in response to the service level agreement being updated as an updated service level agreement, identifying a second storage service that can satisfy the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement; and migrating data of the logical storage pool from the first storage service to the second storage service selected based upon at least one of an initial cost, recurring fees, or maintenance costs of the second storage service being less than the first storage service, as claimed.
However, Guha in view of Edwards teaches in response to the service level agreement being updated as an updated service level agreement, identifying a second storage service that can satisfy the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement (Edwards, Col.20, lines 55-63, changes in SLO may cause the system to move data from one storage location to another. For example, as a file falls into disuse, the user/administrator may decrease its SLO,); and
migrating data of the logical storage pool from the first storage service to the second storage service (Edwards, Col.20, lines, 55-63, in response to which the system may move the file's extents to lower-cost and lower-performing storage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guha to incorporate teachings of Edwards to migrate data to a lower-cost storage when multiple storage devices meet service level objective/agreement. A person of ordinary skill in the art would have been motivated to combine the teachings of Guha with Edwards because it improves efficiency of the system disclosed in Guha by providing a system capable of dynamically balancing performance with block sharing based on service level objectives (Edwards, Col.4, lines 15-29).   
The combination of Guha does not explicitly teach the second storage service is selected based upon at least one of an initial cost, recurring fees, or maintenance costs of the second storage service being less than the first storage service, as claimed.
However, the combination of Guha teaches the second storage service selected based upon at least one of an initial cost, recurring fees, or maintenance costs of the second storage service being less than the first storage service (Matsubara, [0090], In the case of the cost priority method, a cloud with the lowest transaction cost is selected by referring to the cloud configuration definition table 316; [0058], monthly limit cost … transaction limit cost ... storage limit cost; [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bolik to incorporate teachings of Matsubara to select a cloud storage based on real-time performance statistics, network connection bandwidth, and low cost of the cloud storage. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bolik with Matsubara because it improves efficiency and performance of the storage system disclosed in the combination of Bolik by selecting a low cost cloud storage that also meets a target service level agreement (Matsubara, [0109], [0110]).
Regarding claim 16, the combination of Guha teaches all the features with respect to claim 13 as outlined above. The combination of Guha further teaches the non-transitory machine readable medium of claim 13, wherein the data is migrated to a new logical storage pool spanning storage of the second storage service (Edwards, Col.20, lines, 55-63, in response to which the system may move the file's extents to lower-cost and lower-performing storage; Bolik, [0032], Each storage tier has assigned one or more of the logical storage volumes; [0038],  the low-performing physical storage volume belongs to a first storage pool of physical storage volumes and the high-performing physical storage volume belong to a second storage pool of physical storage volumes; the storage system manages a plurality of physical storage volumes SD1-SD41 … The storage blocks of one or more of said physical storage volumes are mapped to logical storage blocks for providing one or more logical storage volumes; Fig.3).
.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guha to incorporate teachings of Edwards to migrate data to a lower-cost storage when multiple storage devices meet service level objective/agreement. A person of ordinary skill in the art would have been motivated to combine the teachings of Guha with Edwards because it improves efficiency of the system disclosed in Guha by providing a system capable of dynamically balancing performance with block sharing based on service level objectives (Edwards, Col.4, lines 15-29).   

Regarding claim 17, Guha teaches a computing device comprising: 
a memory comprising machine executable code; and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device (Guha, [0022], host 104, Note – a general computer comprises a memory storing instructions for a processor or execute) to: 
provision a logical storage pool to satisfy a service level agreement (Guha, [0038], SLAs and service levels are set … SLAs are assigned … to each application; [0022], storage requirements of a VM host can be met by picking at least one logical storage volume 102 from a shared data storage 100 … The shared data storage 100 can be implemented in many different embodiments, including as block storage in a hard disk array or as a file system that uses the hard disk array as its backend storage; Fig.1 shows multiple VMs and VM hosts; [0023], by using either of the two above-describe approaches, a dynamic storage provisioning system can be implemented that continually adapts itself to meet application SLAs by meeting specific SLOs in performance; [0027]); 
determine that the service level agreement is modified as an updated service level agreement; and 
reprovision the logical storage pool to a second storage service to satisfy the updated service level agreement, wherein the second storage service is selected based upon a network connection bandwidth to cloud storage of the second storage service and the second storage service satisfying the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement.
Guha does not explicitly teach determine that the service level agreement is modified as an updated service level agreement; and reprovision the logical storage pool to a second storage service to satisfy the updated service level agreement, wherein the second storage service is selected based upon a network connection bandwidth to cloud storage of the second storage service and the second storage service satisfying the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement, as claimed. 
However, Guha in view of Edwards teaches determine that the service level agreement is modified as an updated service level agreement (Edwards, Col.20, lines 55-63, changes in SLO); and 
reprovision the logical storage pool to a second storage service to satisfy the updated service level agreement, wherein the second storage service is selected based upon a network connection bandwidth to cloud storage of the second storage service and the second storage service satisfying the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement (Edwards, Col.20, lines 55-63, changes in SLO may cause the system to move data from one storage location to another. For example, as a file falls into disuse, the user/administrator may decrease its SLO … in response to which the system may move the file's extents to lower-cost and lower-performing storage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guha to incorporate teachings of Edwards to migrate data to a lower-cost storage when multiple storage devices meet service level objective/agreement. A person of ordinary skill in the art would have been motivated to combine the teachings of Guha with Edwards because it improves efficiency of the system disclosed in Guha by providing a system capable of dynamically balancing performance with block sharing based on service level objectives (Edwards, Col.4, lines 15-29).   
The combination of Guha does not explicitly teach wherein the second storage service is selected based upon a network connection bandwidth to cloud storage of the second storage service, as claimed.
However, the combination of Guha in view of Matsubara teaches wherein the second storage service is selected based upon a network connection bandwidth to cloud storage of the second storage service and the second storage service satisfying the updated service level agreement at a lower cost than the first storage service satisfying the updated service level agreement  (Matsubara, [0109], [0110], [0057],  The bandwidth 1611 indicates the maximum file transfer speed when a file is transferred between the gateway 300 and each cloud; [0090], When the speed priority method is specified in the readout priority information 1910, a cloud with the greatest bandwidth 1611 is selected by referring to the cloud configuration definition table 316).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guha to incorporate teachings of Matsubara to select a storage service for data migration based on network connection bandwidth information to a cloud storage. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Guha with Matsubara because it improves performance of the storage system disclosed in the combination of Guha by providing an option to users to select a cloud storage with the greatest bandwidth which provides the maximum file transfer speed for data migration (Matsubara, [0090]).
Regarding claim 18, the combination of Guha teaches all the features with respect to claim 17 as outlined above. The combination of Guha further teaches the combination of Guha further teaches the computing device of claim 17, wherein the logical storage pool is provisioned to utilize the first storage service satisfying the updated service level agreement (Guha, [0022], the storage requirements of a VM host 104 can be met by picking at least one logical storage volume 102 from the shared data storage 100 by means of the network 112)
Regarding claim 19, the combination of Guha teaches all the features with respect to claim 17 as outlined above. The combination of Guha further teaches the computing device of claim 17, wherein the logical storage pool is reprovisioned to utilize the second storage service satisfying the updated service level agreement (Guha, [0242]).  

Claims 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guha, Edwards, and Matsubara as applied to claim 13 above, and further in view of Vesterinen et al. (US 2018/0115927), hereinafter Vesterinen.
Regarding claim 14, the combination of Guha teaches all the features with respect to claim 13 as outlined above. The combination of Guha does not explicitly teach the non-transitory machine readable medium of claim 13, wherein the updated service level agreement specifies an increased acceptable latency for the application, as claimed.
However, the combination of Guha in view of Vesterinen teaches the non-transitory machine readable medium of claim 13, wherein the updated service level agreement specifies an increased acceptable latency for the application (Vesterinen, [0023], DEM 155 may adjust/update a QoS policy profile (e.g., increase a latency).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guha to incorporate teachings of Vesterinen to adjust/update QoS (i.e. SLA) policy to increase latency for an application. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Guha with Vesterinen because it improves efficiency of the system disclosed in the combination Guha to adjust service level agreement according to workload/environmental changes occur in the system.
Regarding claim 15, the combination of Guha teaches all the features with respect to claim 13 as outlined above. The combination of Guha does not explicitly teach the non-transitory machine readable medium of claim 13, wherein the updated service level agreement specifies a decreased acceptable latency for the application, as claimed.
However, the combination of Guha in view of Vesterinen teaches the non-transitory machine readable medium of claim 13, wherein the updated service level agreement specifies a decreased acceptable latency for the application (Vesterinen, [0023], adjust/update a QoS policy profile (e.g., decrease a latency).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guha to incorporate teachings of Vesterinen to adjust/update QoS (i.e. SLA) policy to increase latency for an application. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Guha with Vesterinen because it improves efficiency of the system disclosed in the combination Guha to adjust service level agreement according to workload/environmental changes occur in the system.
Regarding claim 20, claim 20 has similar limitations as claim 14 or 15 and claim 20 is rejected for the similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136